Name: Commission Regulation (EC) NoÃ 1102/2005 of 13 July 2005 amending Council Regulation (EC) NoÃ 32/2000 to take account of amendments to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  leather and textile industries;  fisheries;  agricultural activity
 Date Published: nan

 14.7.2005 EN Official Journal of the European Union L 183/65 COMMISSION REGULATION (EC) No 1102/2005 of 13 July 2005 amending Council Regulation (EC) No 32/2000 to take account of amendments to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Regulation (EC) No 1808/95 (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) as amended by Commission Regulation (EC) No 1810/2004 (3), has amended the combined nomenclature codes for certain products of Annexes III, IV and V to Regulation (EC) No 32/2000. Those Annexes should therefore be amended accordingly. (2) This Regulation should apply from the date of entry into force of Regulation (EC) No 1810/2004. (3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 32/2000 is amended as follows: 1. in Annex III, the codes for order number 09.0107 are amended as follows: (a) CN code ex 5702 39 90 is replaced by CN code ex 5702 39 00; (b) CN code ex 5702 49 90 and TARIC subdivision 10 for that code are replaced by CN code ex 5702 49 00 and TARIC subdivision 20 correspondingly; (c) CN code ex 5703 90 00 is replaced by CN codes ex 5703 90 10 and ex 5703 90 90; 2. Annex IV is amended as follows: (a) the CN codes for order number 09.0106, in the second column, are amended as follows: (i) CN code 6207 91 90 is replaced by CN code ex 6207 91 00; (ii) CN code 6208 91 19 is replaced by CN code ex 6208 91 00; (iii) CN code 6302 51 is replaced by CN code 6302 51 00; (iv) CN code 6302 91 is replaced by CN code 6302 91 00; (v) CN codes 6301 20 91 and 6301 20 99 are replaced by CN code 6301 20 90; (b) the codes for order number 09.0106 in the column of TARIC codes are amended as follows: (i) in the row for CN code 6207 91 90 code 10 is replaced by code 91; (ii) in the row for CN code 6208 91 19 code 10 is replaced by code 18; (c) the CN codes for order number 09.0106 are amended as follows: (i) CN code 6207 91 90 is replaced by CN code 6207 91 00; (ii) CN code 6208 91 19 is replaced by CN code 6208 91 00; (iii) CN codes 6301 20 91 and 6301 20 99 are replaced by CN code 6301 20 90; (iv) CN codes 6302 51 10 and 6302 51 90 are replaced by CN code 6302 51 00; (v) CN codes 6302 91 10 and 6302 91 90 are replaced by CN code 6302 91 00; 3. in Annex V, the codes for order number 09.0103, in the list of TARIC codes, in the column CN code, are amended as follows: (a) CN codes 5210 11 10 and 5210 11 90 are replaced by CN code 5210 11 00; (b) CN codes 5210 21 10 and 5210 21 90 are replaced by CN code 5210 21 00; (c) CN codes 5210 31 10 and 5210 31 90 are replaced by CN code 5210 31 00. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 5, 8.1.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 545/2004 (OJ L 87, 25.3.2004, p. 12). (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1). (3) OJ L 327, 30.10.2004, p. 1.